09-3102-ag
    Chen v. Holder
                                                                                  BIA
                                                                               Hom, IJ
                                                                          A098 690 719
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of                 Appeals
    for the Second Circuit, held at the Daniel Patrick                 Moynihan
    United States Courthouse, 500 Pearl Street, in the                 City of
    New York, on the 15 th day of February, two thousand               eleven.

    PRESENT:
             ROBERT A. KATZMANN,
             DEBRA ANN LIVINGSTON,
             DENNY CHIN,
                    Circuit Judges.
    ______________________________________

    TIAN PING CHEN,
             Petitioner,

                     v.                                    09-3102-ag
                                                           NAC
    ERIC H. HOLDER, JR.,
    UNITED STATES ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:               Tina Howe, New York, N.Y.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Blair T. O’Connor,
                                  Assistant Director; Ari Nazarov,
                                  Trial Attorney, Office of
                                  Immigration Litigation; U.S.
                                  Department of Justice, Washington,
                                  D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

    Tian Ping Chen, a native and citizen of the People’s

Republic of China, seeks review of a June 29, 2009, decision

of the BIA affirming the October 18, 2007, decision of

Immigration Judge (“IJ”) Sandy Hom, who denied Chen’s

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).    In re Tian

Ping Chen, No. A098 690 719 (B.I.A. June 29, 2009), aff’g

No. A098 690 719 (Immig. Ct. N.Y. City Oct. 18, 2007).       We

assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    Under the circumstances of this case, we review both

the IJ’s and the BIA’s opinions “for the sake of

completeness.”   Zaman v. Mukasey, 514 F.3d 233, 237(2d Cir.

2008)(internal quotation marks omitted).    The applicable

standards of review are well-established.    See 8 U.S.C. §

1252(b)(4)(B); Corovic v. Mukasey, 519 F.3d 90, 95 (2d Cir.

2008); see also Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir.

2008).


                              2
    The agency did not err in finding that, even if

credible, Chen did not meet his burden of proving his

eligibility for relief.     An individual is not per se

eligible for asylum based on the forced abortion or

sterilization of a spouse, Shi Liang Lin v. U.S. Dep’t of

Justice, 494 F.3d 296, 309-10 (2d Cir. 2007) (en banc), and

Chen does not argue in his brief that he fears being

forcibly sterilized in the future.     Thus, Chen’s sole

remaining claim is that he suffered economic persecution

when he was fired from his job because of “other resistance”

to China’s birth control policy – his refusal to be

sterilized.     However, in order to constitute economic

persecution, the economic harm must be “severe,” such that

it would “constitute a threat to an individual’s life or

freedom.”     See In re T-Z-, 24 I. & N. Dec. 163, 172 (BIA

2007)(internal quotation marks omitted); see also Guan Shan

Liao v. U.S. Dep’t of Justice, 293 F.3d 61, 67 (2d Cir.

2002) (holding that in order to demonstrate economic

persecution, an applicant must show at least a “deliberate

imposition of a substantial economic disadvantage”).

Because Chen testified that after being fired from his job

at a government-owned construction company, he was able to


                                3
support himself and his family through odd jobs, the agency

reasonably found that Chen failed to demonstrate economic

persecution.   See Guan Shan Liao, 293 F.3d at 67.

    Because Chen was unable to show the objective evidence

of future persecution needed to make out an asylum claim, he

was necessarily unable to meet the higher standard required

to succeed on his withholding of removal claim.      See Paul v.

Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).   As Chen does

not challenge the agency’s denial of CAT relief, any

challenge to his CAT claim is waived.

    For the foregoing reasons, the petition for review is

DENIED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              4